



Exhibit 10.14


BRICKELL BIOTECH, INC.
Letter Agreement


July 10, 2018


Jose Breton
2973 Bellmeade Way
Longmont, CO 80503 


Re:    Brickell Biotech, Inc.
Offer of Employment


Dear Mr. Breton:


Brickell Biotech, Inc., a Delaware corporation (“Brickell”) is pleased to offer
you a position as Chief Accounting Officer. This letter agreement (“Agreement”)
sets forth the basic terms and conditions of your at-will employment with
Brickell as follows:


1.
Responsibilities. Your responsibilities as Chief Accounting Officer are as
further detailed in Attachment A to this Agreement. You will report to
Brickell’s Chief Operating Officer and Chief Financial Officer or such other
designated officer or employee of Brickell, as so determined by Brickell, and
shall render professional services in accordance with the job requirements,
specific operational directives and Brickell policy. As a material part of your
employment relationship, you will be asked to ratify an applicable company
protection agreement that sets forth provisions of confidentiality,
non-competition and non-interference. An equal opportunity employer, Brickell
will also ask you to acknowledge and assent to certain employment policies.



2.
Effective Date/Start Date. The effective date of this Agreement shall be July
15, 2018 (“Effective Date”).



3.
Salary. In consideration for your services following the Start Date, you shall
be paid a salary of $175,000.00 per annum “Base Salary”), payable in bi-weekly
installments consistent with Brickell’s payroll schedule, subject to applicable
withholding and other taxes.

 
4.
Performance Bonus. In addition to the Base Salary, you are eligible for a
performance bonus, in Brickell’s sole discretion, of up to 25% of your Base
Salary per annum (“Performance Bonus”), subject to applicable tax withholding,
in accordance with the goals and objectives of Brickell, as it may establish
from time to time, including in any bonus plan to be established. Nothing herein
is a guarantee of any Performance Bonus at all.







1



--------------------------------------------------------------------------------





1.
Benefit Plans. Brickell currently permits its full time employees to enroll in
its healthcare plan, and Brickell pays the costs of the related premiums,
however this policy is subject to change and Brickell may end this practice and
not pay for all or any of its full time employees’ healthcare premiums and/or
may terminate its healthcare plans at any time. Therefore, from the Start Date,
and during your full time employment, Brickell will directly pay the costs of
your medical and vision and dental insurance premiums so long as you enroll in
Brickell’s health care and vision/dental plan. However, Brickell reserves the
right to eliminate all or a portion of this payment or participation in any plan
at any time, upon notice to you. In addition, Brickell will reimburse you for
pre-approved Brickell expenses as set forth in the Brickell policy manual and as
the manual (or related policies) may be adjusted from time to time.



2.
Location. As part of your employment, you agree to be based in Brickell’s
headquarters (5777 Central Ave. Suite 102, Boulder, CO 80301) on a full-time
basis.



3.
Paid Time-Off. You are eligible to take up to twenty-one (21) personal days per
year to include vacation, sick days and personal time. Additionally, you shall
be eligible for paid holidays in accordance with Brickell’s holiday schedule.



4.
Travel and Expenses. Upon the submission of proper substantiation by you, and
subject to such rules and guidelines and policies as Brickell may from time to
time adopt, Brickell shall reimburse you for all actual and reasonable travel
expenses actually paid or incurred by you during the term of employment in the
course of and pursuant to the business of Brickell. You agree to account to
Brickell in writing for all expenses for which reimbursement is sought and shall
supply to Brickell copies of all relevant invoices, receipts or other evidence
reasonably requested by Brickell. In addition, Brickell agrees to specifically
reimburse you for the reasonable cost of a cell phone, subject to written
approval of plan and model.



5.
Assumption of Risk. With this Agreement you acknowledge that you are assuming
all risks of being employed in an at-will capacity by a development-stage
pharmaceutical corporation with limited capital and resources, highly subject to
the volatility of the marketplace. Any contrary representations that may have
been made to you are superseded by this Agreement. You represent that you are
not bound by any employment contract, restrictive covenant or other restriction
preventing you from entering into employment with or carrying out your
responsibilities for Brickell, or which is in any way inconsistent with the
terms of this Agreement.



6.
Termination. Following the Effective Date, you are able to terminate your
employment from Brickell with or without cause, but two (2) months written
notice is appreciated. Likewise, Brickell may terminate your employment at any
time with or without cause. If termination is without cause, Brickell will
provide you with one hundred eighty (180) days of Base Salary severance. This
Agreement shall not be construed as an agreement, either express or implied, to
employ you for any stated



2



--------------------------------------------------------------------------------




term, and shall in no way alter Brickell’s policy of employment at-will, under
which both Brickell and you remain free to end the employment relationship for
any reason, at any time, with or without cause or notice. Although your job
duties, title, compensation and benefits, as well as Brickell’s personnel
policies and procedures, may change from time to time, the “at-will” nature of
your employment may only be changed by a written agreement signed by you and an
executive officer at Brickell that expressly states the intention to modify the
at-will nature of your employment.


7.
Disputes. Any dispute or controversy arising under or in connection with this
Agreement (other than claims you may have for workers’ compensation or
unemployment insurance benefits), shall be submitted to final and binding
arbitration in Boulder County, Colorado or a nearby county of the closest office
of the American Arbitration Association (“AAA”), according to the provisions of
its Employment Arbitration Rules (“Rules”) then in effect (except to the extent
that the procedures outlined below differ from such Rules or the parties agree
otherwise) and the substantive law of the Federal Arbitration Act (“FAA”). In
the event of any inconsistency between the FAA and the Rules, the FAA will
prevail. The Rules are available on-line at www.adr.org or upon request from
Brickell.




Within thirty (30) days after written notice by either party has been given that
a dispute exists and that arbitration is required, each party must select an
arbitrator and those two arbitrators shall promptly, but in no event later than
thirty (30) days after their selection, select a third arbitrator. The parties
agree to act as expeditiously as possible to select arbitrators and conclude the
dispute. The selected arbitrators must render their decision in writing. The
arbitrators’ decision shall be final, conclusive and binding on the parties to
arbitration. The arbitrators’ award may be enforced in any court of competent
jurisdiction.



Although arbitration is contemplated to resolve disputes hereunder, either party
may proceed to court to obtain an injunction to protect its rights hereunder,
the parties agreeing that either could suffer irreparable harm by reason of any
breach of this Agreement. Pursuit of an injunction shall not impair arbitration
on all remaining issues.


In the event that a court of competent jurisdiction shall determine that any
provision of this Agreement is invalid or more restrictive than permitted under
the governing law of such jurisdiction, then such provision shall be interpreted
and enforced as if it provided for the maximum restriction permitted under such
governing law.


BY SIGNING THIS AGREEMENT, PARTIES ARE EACH GIVING UP ITS RIGHT TO A JURY TRIAL
AND ITS RIGHT TO BRING OR PARTICIPATE IN A CLASS/COLLECTIVE ACTION, IF ANY, IN
COURT. ALL CLAIMS WILL BE RESOLVED EXCLUSIVELY THROUGH ARBITRATION, AS


3



--------------------------------------------------------------------------------




ALLOWED BY LAW. Nothing in this Agreement shall be construed to prohibit you
from filing a charge with or participating in any investigation or proceeding
conducted by any governmental agency. Notwithstanding the foregoing, you agree
to waive your right to recover monetary damages in any charge, complaint, or
lawsuit filed by you or by anyone else on your behalf.


8.
Choice of Law. This Agreement, and the terms of your employment, shall each be
governed by and construed in accordance with the laws of the State of Colorado
without regard to conflict of laws issues.



9.
Headings. Any heading used in this Agreement is inserted for convenience and
reference only and is to be ignored in the construction and interpretation of
the provisions thereof.



10.
Miscellaneous. To the extent that language contained in this Agreement is
inconsistent with other agreements between Brickell and you, including the
company protection agreement, the terms and conditions herein shall prevail.



[Remainder of Page Left Blank Intentionally]


4



--------------------------------------------------------------------------------






If you believe this Agreement satisfactorily sets forth the terms and conditions
as you understand them relative to your proposed employment arrangement, please
sign and return this Agreement to Brickell. Upon receipt of your executed
Agreement, Brickell will promptly forward information regarding additional
aspects of the hiring process.


Thank you for your interest in Brickell. We very much look forward to working
with you in the days ahead.


 
Sincerely,
 
BRICKELL BIOTECH INC.
 
 
 
By:
/s/ Andrew Sklawer
 
Its:
Chief Operating Officer
 
 
 
 
Date:
July 10, 2018
 
 
 





ACKNOWLEDGED AND AGREED:
 
 
 
By:
/s/ Jose Breton
 
 
 
Jose Breton, individually
 
 
 
 
 
 
Date:
July 10, 2018
 
 
 
 
 
 



















5



--------------------------------------------------------------------------------




ATTACHMENT A TO AGREEMENT


Chief Accounting Officer / VP of Finance


The Chief Accounting Officer is responsible for maximizing operating results
through oversight of finance, accounting, tax, planning, risk management, and
institutional financing. The Chief Accounting Officer will work closely with
internal stakeholders to direct the strategic activities and priorities within
the finance department. The Chief Accounting Officer will oversee and/or conduct
all planning, forecasting, reporting, and management of financials, by providing
on-going updates to key financial metrics, financial results to plan/forecast,
and providing recommended course of action to such results. The Chief Accounting
Officer will monitor and ensure proper capital/cash is in place to support the
growth of the business by maintaining various financial models to predict the
cash of the business overtime, as well as working with institutional
investors/bankers to develop any needed financing structures.


Key Responsibilities:


•
This position will be expected to lead and collaborate with multiple internal
stakeholders to ensure the development of a financial and operational strategy,
metrics tied to that strategy, and the ongoing development and monitoring of
control systems designed to preserve company assets and report accurate
financial results.



Specific Responsibilities:


•
Monitor compliance with generally accepted accounting principles (GAAP) and
company procedures



•
Issue timely and complete financial statements under US GAAP



•
Review, investigate, and correct errors and inconsistencies in financial
entries, documents, and reports



•
Assures compliance with federal, state, local and corporate policies,
regulations and laws



•
Evaluate current accounting practices and policies and drives continuous
improvement



•
Prepare financial statements and other reports to summarize and interpret
current and projected company financial position. Ensure integrity of all
financial information



•
Coordinate monthly closing process



•
Develop and implement various accounting procedures



•
Track records, plan, and file all state and federal taxes, along with internal
and external financial reports



•
Develop, implement and upgrade financial systems and controls





6



--------------------------------------------------------------------------------




•
Direct and coordinate financial planning and budget management functions



•
Recommend benchmarks for measuring the financial and operating performance



•
Monitor and analyze monthly operating results against budget



•
Oversee daily operations of the finance, accounting, and human resources
departments



•
Manage the preparation of financial outlooks and financial forecasts



•
Prepare financial analysis for contract negotiations and investment decisions



•
Assist in establishing short- and long-range departmental goals, objectives,
policies, and operating procedures



•
Design, establish, and maintain an organizational structure to effectively
accomplish the departments goals and objectives



•
Coordinate financial audits and provide recommendations for procedural
improvements



•
Direct and monitor the company’s contract authorization process.





7

